UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4864


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERROL ZELADA LOPEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:07-cr-00200-NCT-11)


Submitted:    May 8, 2009                     Decided:   June 3, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Driver, Durham, North Carolina, for Appellant. Sandra
Jane Hairston, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Errol        Zelada     Lopez        pled      guilty     pursuant          to    a    plea

agreement to one count of conspiracy to distribute 5 kilograms

or     more        of     cocaine          base,        in    violation         of        21     U.S.C.

§§ 841(b)(1)(A), 846 (2006).                     The district court sentenced Lopez

to     the     minimum         imprisonment              term       required         by        statute,

120 months.         He now appeals.              Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court abused its discretion in sentencing Lopez.

Lopez has also filed a pro se supplemental brief.                                         Finding no

error, we affirm.

              We review a sentence for abuse of discretion.                                    Gall v.

United States, 128 S. Ct. 586, 597 (2007).                                 The first step in

this    review          requires      us    to     ensure       that    the     district            court

committed no significant procedural error, such as improperly

calculating the Guidelines range.                             United States v. Osborne,

514 F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct. 2525

(2008). We then consider the substantive reasonableness of the

sentence      imposed,         taking        into       account      the   totality             of    the

circumstances.             Gall, 128 S. Ct. at 597.                        When reviewing a

sentence on appeal, we presume that a sentence within a properly

calculated Guidelines range is reasonable.                                 United States v.

Allen,       491        F.3d   178,        193     (4th      Cir.      2007).         Further,          a

                                                    2
statutorily        required      sentence       is       per    se     reasonable.        United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

              We    have    reviewed       the      record       and     conclude      that    the

district court did not err or abuse its discretion in sentencing

Lopez, and his sentence is reasonable.                           Lopez was subject to a

mandatory      minimum      prison     term         of    ten    years    under     21   U.S.C.

§ 841(b)(1)(A).            Although Lopez’s initial Guidelines range had

he not been subject to a statutory mandatory minimum sentence

would have been 108 to 135 months, the district court properly

took the mandatory minimum sentence into account and correctly

determined that Lopez’s Guidelines range was 120 to 135 months.

The   court    gave      the     parties    an       opportunity          to   argue     for   an

appropriate sentence in that range and heard allocution from

Lopez.     The 120-month prison sentence Lopez received was within

the     properly-calculated            Guidelines              range     and     the     minimum

required by statute.             Accordingly, we conclude that the district

court    did       not     abuse     its    discretion            in     sentencing      Lopez.

Further, after review of Lopez’s pro se supplemental brief, we

conclude it does not raise any meritorious issues for appeal.

              As required by Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                     We

therefore      affirm      the     district      court’s         judgment.        This     court

requires that counsel inform Lopez, in writing, of the right to

petition    the     Supreme        Court   of       the    United       States   for     further

                                                3
review.     If Lopez requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this    court    for     leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Lopez.           We dispense with oral argument because the

facts   and    legal     contentions    are    adequately      presented    in    the

materials      before    the    court   and    argument   would    not     aid   the

decisional process.

                                                                           AFFIRMED




                                         4